*94The Disciplinary Review Board having filed a report with the Court recommending that RICHARD P. SCHUBACH of RARITAN, who was admitted to the bar of this State in 1983, be suspended from the practice of law for a period of three months for his conduct in certain personal business transactions, which included misstating his income on mortgage applications and signing the name of another to a legal document without authority, in violation of RPC 8.4(c) and RPC 4.1(a)(1); failing to keep separate and using for personal purposes funds of another in a business transaction without written agreement or accounting to the other, in violation of RPC 1.15(a) and (c); failing to advise the others in the business transaction to retain independent counsel, intimidating and obtaining an unfair advantage over the others in the division of the property and failing to file the deed reflecting the transaction, in violation of RPC 1.8(c); and failing to cooperate with the ethics authorities, in violation of RPC 8.1(b), and good cause appearing;
It is ORDERED that the report of the Disciplinary Review Board is adopted, except for that portion of the report regarding the use of funds of another, and RICHARD P. SCHUBACH is hereby suspended from the practice of law for a period of three months, effective November 1,1992, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*95ORDERED that RICHARD P. SCHUBACH be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.